DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 09/06/2022 regarding claims 1-29 is fully considered. Of the above claims, claims 1-23 have been canceled; claims 24-29 have been newly added.
Claim Objections
Claim 24 are objected to because of the following informalities:  
Regarding claim 24, the recitation of “at least one inkjet printhead” in line 6 refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usuda et al. (US 2013/0201239 A1) in view of Oriakhi (US 2008/0257211 A1).
Usuda et al. teach the following claimed limitations:
Regarding claim 24, a process of printing a metallic element in an image on a substrate (the image resulting from the yellow ink Y is formed on the metallic ink Me, [0073], FIG. 9A; printing method, FIG. 10), comprising:
digitally applying an metallic inkjet composition by means of at least one inkjet printhead (the ejection of the metallic ink through the metallic ink nozzle row Nme, [0057], FIG. 5), and
digitally applying an transparent colored inkjet composition by means of at least one inkjet printhead over said metallic inkjet composition (the yellow ink is ejected through the nozzles in the yellow ink nozzle row Ny, [0058], FIG. 5; light is transmitted through the yellow ink, FIG. 9A).
Usuda et al. do not teach the following claimed limitations:
Further regarding claim 24, the metallic inkjet composition is an aqueous metallic inkjet composition and the transparent colored inkjet composition is an aqueous transparent colored inkjet composition.
Oriakhi teaches the following claimed limitations:
Further regarding claim 24, the metallic inkjet composition is an aqueous metallic inkjet composition (the ink vehicle for the metallic ink composition is aqueous, [0027]) and the transparent colored inkjet composition is an aqueous transparent colored inkjet composition (the ink vehicle combined with the silver metallic colorant and/or the other colorant to form the ink composition includes at least one solvent, at least one surfactant, and water, [0019]) for the purpose of using water as the ink vehicle for the ink composition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the metallic inkjet composition is an aqueous metallic inkjet composition and the transparent colored inkjet composition is an aqueous transparent colored inkjet composition, as taught by Oriakhi, into Usuda et al. for the purpose of using water as the ink vehicle for the ink composition.
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usuda et al. (US 2013/0201239 A1) as modified by Oriakhi (US 2008/0257211 A1) as applied to claim 24 above, and further in view of Van Rens et al. (US 2017/0066937 A1).
Usuda et al. as modified by Oriakhi teach the following claimed limitations:
Regarding claim 25, the substrate is stretchable and/or flexible substrate (the printer 1 prints an image on a medium such as a sheet of paper, a piece of cloth, and a film, [0041], Usuda).
Regarding claim 26, the substrate is stretchable and/or flexible substrate (the printer 1 prints an image on a medium such as a sheet of paper, a piece of cloth, and a film, [0041], Usuda).
Usuda et al. as modified by Oriakhi do not teach the following claimed limitations:
Further regarding claim 25, said metallic inkjet composition comprises at least one emulsified proto-elastomeric film-forming agent, such that said metallic inkjet composition forms a film upon curing that is characterized by a glass transition temperature that ranges from -35 °C to 0 °C.
Further regarding claim 26, said transparent colored inkjet composition comprises at least one emulsified proto-elastomeric film-forming agent, such that said transparent colored inkjet composition forms a film upon curing that is characterized by a glass transition temperature that ranges from -35 °C to 0 °C.
Van Rens et al. teach the following claimed limitations:
Further regarding claim 25, said metallic inkjet composition comprises at least one emulsified proto-elastomeric film-forming agent (emulsions include styrene-acrylic resin emulsion, [0088]; metal-based pigments, [0106]), such that said metallic inkjet composition forms a film upon curing that is characterized by a glass transition temperature that ranges from -35 °C to 0 °C (glass transition temperature of -30° C or higher, [0090]) for the purpose of using resin having a low glass transition temperature.
Further regarding claim 26, said transparent colored inkjet composition comprises at least one emulsified proto-elastomeric film-forming agent (emulsions include styrene-acrylic resin emulsion, [0088]; yellow pigments, [0103]), such that said transparent colored inkjet composition forms a film upon curing that is characterized by a glass transition temperature that ranges from -35 °C to 0 °C (glass transition temperature of -30° C or higher, [0090]) for the purpose of using resin having a low glass transition temperature.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said metallic inkjet composition comprises at least one emulsified proto-elastomeric film-forming agent, such that said metallic inkjet composition forms a film upon curing that is characterized by a glass transition temperature that ranges from -35 °C to 0 °C; said transparent colored inkjet composition comprises at least one emulsified proto-elastomeric film-forming agent, such that said transparent colored inkjet composition forms a film upon curing that is characterized by a glass transition temperature that ranges from -35 °C to 0 °C, as taught by Van Rens et al., into Usuda et al. as modified by Oriakhi for the purpose of using resin having a low glass transition temperature.
Claim(s) 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usuda et al. (US 2013/0201239 A1) as modified by Oriakhi (US 2008/0257211 A1) as applied to claim 24 above, and further in view of Koike et al. (US 2014/0220319 A1).
Usuda et al. as modified by Oriakhi teach the following claimed limitations:
Regarding claim 27, the substrate is non-white (the printer 1 prints an image on a medium such as a sheet of paper, a piece of cloth, and a film, [0041], Usuda; a piece of cloth can be any color).
Usuda et al. as modified by Oriakhi do not teach the following claimed limitations:
Further regarding claim 27, prior to said digitally applying said metallic inkjet composition, digitally applying an aqueous opaque underbase inkjet composition on the substrate, and effecting said digitally applying said metallic inkjet composition over said opaque underbase inkjet composition.
Regarding claim 29, said opaque underbase inkjet composition further comprises at least one property-sensitive agent, and prior to said digitally applying said opaque underbase inkjet composition, applying on the substrate an aqueous immobilizing composition that comprises a property-adjusting agent, said property-adjusting agent causes said opaque underbase inkjet composition to coagulate.
Koike et al. teach the following claimed limitations:
Further regarding claim 27, prior to said digitally applying said metallic inkjet composition, digitally applying an aqueous opaque underbase inkjet composition on the substrate (base ink composition is preferably a white ink composition, [0099]-[0101]; a base layer 30 is formed on fabric 10 in Step Sb1, [0134], FIG. 4), and effecting said digitally applying said metallic inkjet composition over said opaque underbase inkjet composition (subsequently, a glitter image layer 20 is formed in Step Sa1, [0135], FIG. 4) for the purpose of preventing permeation of the metallic ink.
Further regarding claim 29, said opaque underbase inkjet composition further comprises at least one property-sensitive agent (the base particles are preferably those of a white pigment, [0099], [0104]-[0108]), and prior to said digitally applying said opaque underbase inkjet composition, applying on the substrate an aqueous immobilizing composition that comprises a property-adjusting agent (the pretreatment solution contains a coagulant, [0120]; the pretreatment solution is applied to the image-forming region of the fabric 10 in Step Sc1, [0125], FIG. 4), said property-adjusting agent causes said opaque underbase inkjet composition to coagulate (the “coagulant” has an effect of agglomerating the base particles, [0121]) for the purpose of agglomerating the pigment particles.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate prior to said digitally applying said metallic inkjet composition, digitally applying an aqueous opaque underbase inkjet composition on the substrate, and effecting said digitally applying said metallic inkjet composition over said opaque underbase inkjet composition; said opaque underbase inkjet composition further comprises at least one property-sensitive agent, and prior to said digitally applying said opaque underbase inkjet composition, applying on the substrate an aqueous immobilizing composition that comprises a property-adjusting agent, said property-adjusting agent causes said opaque underbase inkjet composition to coagulate, as taught by Koike et al., into Usuda et al. as modified by Oriakhi for the purpose of preventing permeation of the metallic ink; agglomerating the pigment particles.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usuda et al. (US 2013/0201239 A1) as modified by Oriakhi (US 2008/0257211 A1) and Koike et al. (US 2014/0220319 A1) as applied to claim 27 above, and further in view of Van Rens et al. (US 2017/0066937 A1).
Usuda et al. as modified by Oriakhi and Koike et al. teach the following claimed limitations:
Regarding claim 28, the substrate is stretchable and/or flexible substrate (the printer 1 prints an image on a medium such as a sheet of paper, a piece of cloth, and a film, [0041], Usuda).
Usuda et al. as modified by Oriakhi and Koike et al. do not teach the following claimed limitations:
Further regarding claim 28, said opaque underbase inkjet composition comprises at least one emulsified proto-elastomeric film-forming agent, such that said opaque underbase inkjet composition forms a film upon curing that is characterized by a glass transition temperature that ranges from -35 °C to 0 °C.
Van Rens et al. teach the following claimed limitations:
Further regarding claim 28, said opaque underbase inkjet composition comprises at least one emulsified proto-elastomeric film-forming agent (emulsions include styrene-acrylic resin emulsion, [0088]; white pigments, [0167]), such that said opaque underbase inkjet composition forms a film upon curing that is characterized by a glass transition temperature that ranges from -35 °C to 0 °C (glass transition temperature of -30° C or higher, [0090]) for the purpose of using resin having a low glass transition temperature.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said opaque underbase inkjet composition comprises at least one emulsified proto-elastomeric film-forming agent, such that said opaque underbase inkjet composition forms a film upon curing that is characterized by a glass transition temperature that ranges from -35 °C to 0 °C, as taught by Van Rens et al., into Usuda et al. as modified by Oriakhi and Koike et al. for the purpose of using resin having a low glass transition temperature.
Response to Arguments
Applicant’s arguments with respect to claim(s) 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5 October 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853